Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO REQUEST FOR CONTINUED EXAMINATION (RCE)
Amended claims 1-10 are pending and remain for further examination.

The new grounds of rejection
Applicant’s amendments and arguments with respect to claims 1-16 and request for continued examination (RCE) filed on August 24, 2021 have been fully considered but they are not deemed to be moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being un-patentable over Clements et al (U.S. Patent Application Publication No. 2016/0057457 A1) in view of Gilani et al (U.S. Patent Application Publication No. 2018/0198641 A1).

As to claim 1, Clements et al teach a method for real-time screen recording and content sharing between devices (see figure 1), comprising: recording media content by a streaming mobile device of the plurality of mobile devices (figure 1 #104, par. 0014, mobile device creating a streaming video); generating a stream session directly between the streaming mobile device and a receiving mobile device of the plurality of mobile devices; and streaming the media content directly from the streaming mobile device to the receiving mobile device of the plurality of mobile devices over the network using the stream session (figure 1, pars. 0014, 0016, & 0022, creating a stream session between two mobile devices), wherein the stream session utilizes a streaming protocol for adaptive streaming that implements closed-loop control between the streaming 
However, Clements et al do not teach that forming a network with a plurality of mobile devices, the network being a fog network such that the network is decentralized and managed by the devices.
Gilani et al teach a method for real-time screen recording and content sharing between devices (see abstract and figures 3-4), comprising: forming a network with a plurality of mobile devices, the network being a fog network such that the network is decentralized and managed by the devices (figure 4, par. 0024, creating fog network, which is decentralized and managed by the devices).
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Gilani et al as stated above with the method of Clements et al for forming a fog network with a plurality of devices because it would have improved the live video monitoring scenario where continuous video streaming in real time in private (fog) network. 

As to claim 2, Gilani et al teach that the network comprises a fog network where each of the plurality of mobile devices is associated with end-user clients and the network is end-user client driven such that and each of the plurality of mobile devices is configured to manage communication with other devices of the network such 

As to claim 3, Clements et al teach that the forming the network using a host device of the plurality of mobile devices, by: generating an authentication code for one or more client devices of the plurality of devices, confirming receipt of the authentication code from the one or more client devices (figure 4, par. 0019, reference teaches about user authentication process).

As to claims 4-5, Clements et al teach that recording the media content using in-app recording including accessing one or more APIs associated with an operating system of the streaming mobile device, the media content including a screen recording of the streaming mobile device, and using full screen recording by activating a background service configured for recording a full screen broadcast, the background service associated with an operating system of the streaming mobile device (figure 1, pars. 0013-0014).

As to claim 6, Clements et al teach that recording the media content by capturing a plurality of raw screen frames of the streaming mobile device; and applying an encoder associated with the streaming mobile device to encode the plurality of raw screen frames and generate a plurality of encoded screen frames in real time (pars. 0023-0024 & 0058, mobile device encodes the video data stream).
As to claim 7, Clements et al teach that the streaming mobile device and the receiving mobile device are implementing different operating systems yet are still in operable communication with one another via the network and configured to share video or audio content with one another (figure 1, par. 0013 & 0023, disclosing different operating system for the streaming device and the receiving device).

As to claim 8, Clements et al teach that the reducing a processing rate of the encoder to a value lower than a capturing date to accommodate real time encoding without stackup of the plurality of raw screen frames during encoding (par. 0024, reference teaches about using live-video encoding algorithm for outputting video stream, which implies the claimed invention because using live-video encoding algorithm accommodate real time encoding without stackup of the plurality of raw screen frames during encoding).

As to claim 9, Clements et al teach that the receiving, at the streaming device, a plurality of session parameters associated with the receiving device; and upon generating the stream session, tuning parameters of the encoder according to the plurality of session parameters (figure 1, pars. 0013, 0016, 0022-0023, using session parameters).

As to claim 10, Clements et al teach that forming the network includes creating, by the streaming device, a hotspot and connecting the receiving device to 

Response to Arguments
Applicant’s amendments with respect to the claims 1-10 filed on August 24, 2021 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see modified rejection of claims 1-10).

Additional Reference
The examiner as of general interest cites the following reference.
a. 	Jabri et al, U.S. Patent Application Publication No. 2013/0282820 A1. 
Reference teach about multimedia conferencing communication session over communications network (see abstract, figures 1-2s).

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            September 08, 2021